Mr. Justice Marrero
delivered the opinion of the Court.
Two causes of action are set up by the plaintiff in her complaint. The first is an action of filiation, based on the concubinage of her parents 1 and on the minor’s uninterrupted possession of the status of natural daughter of the defendant, and the second, for support. After preliminary questions of law were raised and disposed of and after an answer was filed in which the essential averments of the complaint were denied, the case went to trial, and both parties offered' ample oral evidence. Thereupon, the court rendered judgment declaring plaintiff minor the acknowledged natural daughter of defendant Pedro Jusino, for all legal purposes, and adjudged the latter to pay to the plaintiff an allowance of $20 monthly for her support, from the filing *365of the complaint, and to pay the sum of $200 as attorney’s fees.
On appeal, the defendant contends “that the evidence introduced by the plaintiff does not justify the judgment rendered since said evidence was insufficient and was not consistent with the statutory provisions in force.”
According to the pleadings and the evidence, the plaintiff was born on November 18, 1941. Since the latter admits that at that time the defendant was married to a woman other than her mother, the plaintiff was not a natural child under the law in force at the time of her birth, which is the law that governs actions of filiation. Section 125 of the Civil Code, 1930 ed.2 Morales v. Heirs of Cerame, 30 P.R.R. 784; Méndez v. Martinez, 21 P.R.R. 238. The action of filiation in this case should be considered, consequently, as brought under the provisions of § 2 of Act No. 229 of May 12, 1942 (p. 1296), as amended by Act No. 243 of May 12, 1945 (p. 814), “for the sole purpose of bearing the surname of their parents.”3 Said Section provides:
“Children born out of wedlock prior to the date this Act takes effect, and who lack the qualifications of natural children according to previous legislation, may be recognized for all legal purposes by the voluntary action of their parents, and in their default, by that of the persons having the right to inherit therefrom. These children will be legitimized by the subsequent marriage of the parents, to each other.
“In case the children referred to in this Section are not recognized by the voluntary action of their parents, and in default of the latter, by that of the persons having the right to inherit therefrom, said children shall be considered as natural children for the sole purpose of bearing the surname of their parents. The action for this recognition shall-be prosecuted in accordance *366with the procedure fixed by the Civil Code of Puerto Rico for the recognition of natural children; It being understood, however, That such a recognition shall only have the scope herein expressed.” (Italics ours.)
Said Act only operates prospectively and the acknowledgment authorized under it, whether voluntary or involuntary,-should conform to the provisions of § 125, supra. Elicier v. Heirs of Cautiño, 70 P.R.R. 407; Correa v. Heirs of Pizá, 64 P.R.R. 938. The lawmaker failed to make any distinction between the evidence required in ordinary actions of filiation and in actions of filiation brought by the child for the sole purpose of bearing the surname of his father. Since no distinction was made, we must assume that his intention was that in both kinds of actions the evidence should be the same. Did the evidence in this case show that the plaintiff was in the uninterrupted possession of the status of natural child of the defendant? In our judgment it did not. Therefore, the lower court erred in sustaining the first cause of action. In the course of its opinion and judgment it stated that in connection with the action of filiation it considered that the following facts had been fully proved:
“1st. That the defendant Pedro Jusino had sexual relations with Mercedes Vargas, plaintiff’s mother, during several years, from and after 1939.
“2d. That the defendant Pedro Jusino established Mercedes Vargas in a room personally rented by him in the residence of Manuel Sánchez and subsequently in the house of Teresa Sánchez, during her pregnancy, at the time of childbirth, and after plaintiff’s birth.
“3rd. That from the birth of the plaintiff and for several years thereafter the defendant has furnished support to the plaintiff periodically by giving her different sums of money.
“4th. That the defendant purchased for -Mercedes Vargas, plaintiff’s mother, a sewing machine worth $50 in order that she could work and earn some money to contribute to plaintiff’s support.
“5th. The defendant has furnished support to the plaintiff.”
*367It did not say a single word regarding the possession of status. Indeed such a possession was not shown by the evidence. Even giving credit to plaintiff’s evidence alone, as the lower court did, said evidence disclosed that her mother and the defendant met on or about 1939, and since then had sexual relations more or less frequently, until February 24, 1941, when plaintiff’s mother became pregnant, giving birth to the plaintiff, as already stated, on November 18 of that same year; that when the minor was born her mother sent a note to the defendant telling him of the child’s birth; that he sent her $10 and a bunch of plantains; that subsequently, the defendant continued to send her small sums of money and that later he purchased for her a sewing machine in order that she could work and earn some money; that shortly after the minor was born the defendant went to see her-“looked at her, and examined her”; that the defendant has visited the child on different occasions and has treated her as an affectionate father;4 and that once, in front of the church he took the child in his arms, but that he has not taken the child out because she “never goes out with anybody.”
The possession of status referred to in the Civil Code, is the public reputation which a child bears with reference to its natural father, where this reputation is formed by direct acts of the father himself or. of his family demonstrative of the true acknowledgment, perfectly voluntary, free and spontaneous. Fontanez v. Heirs of Buxó, 36 P.R.R. 202; Vega v. Heirs of Vega, 32 P.R.R. 548; Montalvo v. Montalvo, 25 P.R.R. 800. Proof of acknowledgment must be strong and convincing. Méndez v. Martínez, supra. In this case the evidence introduced b'y the plaintiff and believed by the court was, as already noted, far from being strong and con*368vincing. The mere fact that plaintiff’s mother and the defendant had sexual relations and that the minor was born as a result thereof, was not in itself sufficient to justify the action of filiation herein. This only tends to prove the paternity.
Likewise the fact that subsequent to the birth of the child the defendant sent her mother money for her support, went to see the child, caressed her and took her in his arms in public on a single occasion does not constitute sufficient evidence of the possession of status of a natural child. Torres v. Heirs of Caballero, 39 P.R.R. 654; Fontanez v. Heirs of Buxó, supra; Serrano v. Olivero, 31 P.R.R. 78. As we have repeatedly held, mere proof of paternity, even coupled with kind and affectionate acts, presents or admissions of paternity, will not suffice to give a right of action of acknowledgment.. Morales v. Heirs of Cerame, supra. Since the •evidence offered in this case is not of itself sufficient for the filiation based on the possession of status, the first cause of action of the complaint should have been therefore dismissed.
Now, although the action of filiation and that for support may be joined, the fact that the one is not successful does not mean that the action for support must also fail. People v. Rodríguez, 67 P.R.R. 688, note (3) at page 690. Cf. Cerra v. District Court, 67 P.R.R. 872. The evidence believed by the lower court showed that the plaintiff minor was born within the gestation period as a result of the relations between her mother and the defendant. Once paternity is proved she is entitled to receive support. Rodríguez v. Cruz, 68 P.R.R. 696; People v. Rodríguez, supra. The sum fixed by the lower court is consistent with the evidence introduced. On the other hand, the fact that the evidence failed to show that the defendant was obstinate, does not relieve him from paying attorney’s fees inasmuch as in this kind of actions such fees form part of the minor’s support. Valdés v. District Court, 67 P.R.R. 288.
*369The judgment appealed from will be modified, so as to dismiss the complaint in the action of filiation, and as modified, it is affirmed.

 The action of filiation based on the concubinage was abandoned by the plaintiff.


 Section 125, Civil Code, 1930 ed., in force at the time of plaintiff’s birth provides in its first paragraph: “Natural children are those born out of wedlock, from parents who, at the moment when such children were conceived or were born, could have intermarried with or without dispensation.”


 See Cruz v. Andrini, 66 P.R.R. 119; Fernández v. Heirs of Fernández, 66 P.R.R. 831.


 Although Mercedes Vargas, plaintiff’s mother, testified that those expressions of affection had been made in public and that Arcadio Medina was present, when the latter took the witness stand he merely stated that he saw that Jusino on two occasions stopped his automobile in front of Mercedes’ house, giving money to the minor the first time, and to her mother, the second time.